Title: From George Washington to Samuel Griffin, 30 April 1788
From: Washington, George
To: Griffin, Samuel



Dear Sir,
Mount Vernon April 30th 1788

I am now to acknowledge to receipt of your letter of the 15th of April, in which you did me the favor to enclose an extract from the original Statute, designating the duties of the Office to which I had been appointed.
Inf[l]uenced by a heart-felt desire to promote the cause of Science in general and the prosperity of the College of William and Mary in particular, I accept the office of Chancellor in the same; and request you will be pleased to give official notice thereof to the learned Body, who have thought proper to honor me with the appointment. I consider fully in their strenuous endeavour’s for placing the system of Education on such a basis as will render it most beneficial to the State, and the Republic of letters, as well as to the more extensive interests of humanity and religion. In

return, they will do me the Justice to believe that I shall not be tardy, in giving my chearful concurrence to such measures as may be best calculated for the attainment of those desirable and important objects.
For the expressions of politeness and friendship blended with your communications, you are desired to receive my best acknowledgments. I am Dear Sir Yrs &c.

Go. Washington

